DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 11, 12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0105853 (“Kwon”).	4
B. Claims 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0273934 (“You”).	6
C. Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0028307 (“Kim”).	7
IV. Claim Rejections - 35 USC § 103	9
A. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of either of US 2010/0085518 (“Choi”) and US 2008/0108723 (“Taniguchi”).	9
V. Allowable Subject Matter	10
VI. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group II, claims 11-20, in the reply filed on 05/01/2022 is acknowledged.  
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 11, 12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0105853 (“Kwon”).
The applied reference has a common Assignee with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to claims 11, 12, and 14, Kwon discloses, generally in Figs. 3A-3B,
11. A display module for a display device comprising:
[1] a display panel 200 or DP [¶¶ 60, 91];
[2] a first inter-module bonding layer AL1 or AL2 [¶¶ 89, 91, 92] disposed on an upper surface of the display panel 200 or DP;  
[3a] 4a first protective film BP or OP having first surface and second opposed surfaces [¶¶ 61, 94], 
[3b] the first sprotective film BP or OP being 
[3b-1] disposed on an upper surface of the first inter-module bonding layer AL1 or AL2 and 
[3b-2] having a light absorbing pattern BZ, BR1, BR2, [BR-4 in Fig. 7B or BR-6 in Figs. 7C-7D] disposed on the first surface or the second surface of the first protective film [i.e. BZ on bottom surface of BP or P20 of BR-4 on top surface of BP in Fig. 7B, or P12 of BR-6 on bottom surface of BP in Figs. 7C, 7D, or each of BZ, BR1, BR2, BR-4, and BR-6 on OP] [BZ at ¶¶ 64, 90, 97, 192; each BR is light absorbing as explained in conjunction with Figs. 5A-5C; ¶¶ 154, 158, 162]; and 
[4] a through hole HA1 and/or HA2 extending through the display panel 200 or DP, the first inter-module bonding layer AL1 or AL2 9and the first protective film BP or OP, 
[5] iowherein the light absorbing pattern BR1 or BR2 at least partially surrounds the through hole HA1 and/or HA2, respectively [as shown in Figs. 2 and 3A].  
112. The display module of claim 11, wherein the light absorbing pattern [BZ in Fig. 3A and/or BR-6 in Figs. 7C-7D] is directly 2disposed on the first surface or the second surface of the first protective film BP.  
1114. The display module of claim 11, wherein the light absorbing pattern [BR-1 in Fig. 3A or BR-4 in Fig. 7B or BR-6 in Figs. 7C-7D] has a 2generally annular shape and is disposed inwardly from outer edges of the first protective film OP [as shown in Figs. 2 and 3A].  
 
With regard to claims 17-20, Kwon discloses, generally in Figs. 3A-3B,
117. A bonding member for a display device comprising:  
[1] 2a bonding layer AL1;  
[2] 3a first protective film BP disposed on the bonding layer AL1 and having a light absorbing pattern BZ, BR1, BR2, [BR-4 in Fig. 7B or BR-6 in Figs. 7C-7D]; 4and 
[3] sa second protective film OP disposed under the bonding layer AL1.  
118. The bonding member of claim 17, wherein the first protective film BP has first and 2second opposed surfaces, with the first surface contacting the bonding layer AL1, and the light 3absorbing pattern is disposed on the first or second surface [i.e. BZ on bottom surface of BP or P20 of BR-4 on top surface of BP in Fig. 7B, or P12 of BR-6 on bottom surface of BP in Figs. 7C, 7D, or each of BZ, BR1, BR2, BR-4, and BR-6 on OP].  
119. The bonding member of claim 18, wherein the light absorbing pattern [BR-1 in Fig. 3A or BR-4 in Fig. 7B or BR-6 in Figs. 7C-7D] is disposed 2inwardly from outer edges of the first protective film BP [as shown in Figs. 2 and 3A].  
120. The bonding member of claim 17, wherein the light absorbing pattern BZ is further disposed along edges of the first protective film BP.
B. Claims 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0273934 (“You”).
The applied reference has a common Assignee with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With regard to claims 11, 12, and 14, You discloses, generally in Figs. 6 and 7,
11. A display module for a display device comprising:
[1] a display panel 200 or 210 [Figs. 1B, 2];
[2] a first inter-module bonding layer  AL1 or AL2 [¶¶ 110-114] disposed on an upper surface of the display panel 200 or 210;  
[3a] 4a first protective film WM or FL [¶¶ 39, 40, 109, 110, 112] having first surface and second opposed surfaces, 
[3b] the first sprotective film WM or FL being 
[3b-1] disposed on an upper surface of the first inter-module bonding layer AL1 or AL2 and 
[3b-2] having a light absorbing pattern BZ and WBM [¶¶ 104-106] disposed on the first surface or the second surface of the first protective film WM or FL; and 
[4] a through hole extending through the display panel, the first inter-module bonding layer AL1 or AL2 9and the first protective film WM or FL, 
[5] iowherein the light absorbing pattern at least partially surrounds the through hole.  
112. The display module of claim 11, wherein the light absorbing pattern is directly 2disposed on the first surface or the second surface of the first protective film WM or FL.  
114. The display module of claim 11, wherein the light absorbing pattern WBM has a 2generally annular shape [because it “surrounds the module hole MH”; ¶ 106] and is disposed inwardly from outer edges of the first protective film WM or FL [as shown in Figs. 6 and 7].

With regard to claims 17-20, You discloses, generally in Figs. 6 and 7,
117. A bonding member for a display device comprising:  
[1] 2a bonding layer AL1;  
[2] 3a first protective film WM disposed on the bonding layer AL1 and having a light absorbing pattern BZ and WBM; 4and 
[3] sa second protective film FL disposed under the bonding layer AL1.  
118. The bonding member of claim 17, wherein the first protective film WM has first and 2second opposed surfaces, with the first surface contacting the bonding layer AL1, and the light 3absorbing pattern BZ and WBM is disposed on the first or second surface.  
119. The bonding member of claim 18, wherein the light absorbing pattern WBM is disposed 2inwardly from outer edges of the first protective film WM [¶ 106; as shown in Figs. 6 and 7].  
120. The bonding member of claim 17, wherein the light absorbing pattern BZ is further disposed along edges of the first protective film WM [as shown in Figs. 6 and 7].

C. Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0028307 (“Kim”).
With regard to claim 17, Kim discloses, generally in Fig. 4,
117. A bonding member for a display device comprising:  
[1] 2a bonding layer ADH;  
[2] 3a first protective film ENC disposed on the bonding layer ADH and having a light absorbing pattern DAMB [¶¶ 35-36]; 4and 
[3] sa second protective film [“release film” at ¶ 27 but not shown] disposed under the bonding layer ADH.
With regard to claim 17, particularly the not-shown “release film” that is peeled of the bonding member in order to attach that encapsulation substrate ENC to the display panel’s “back plane BPL”, Kim states,
[0027] Further, the transparent adhesive film ADH is an adhesive film with a high transparency, and as shown in FIG. 4 does not include moisture absorption fillers.  In more detail, the transparent adhesive film ADH includes a transparent base film and an adhesive applied to both surfaces of the transparent base film.  A release film, is also attached to the adhesive.  When the encapsulation plate ENC is attached to the back plane BPL, the adhesive applied to both surfaces of the transparent base film is exposed by removing the release film.
(Kim: ¶ 27; emphasis added)

 With regard to claims 18-20, Kim further discloses, 
118. The bonding member of claim 17, wherein the first protective film ENC has first and 2second opposed surfaces, with the first surface contacting the bonding layer ADH [as shown in Fig. 4], and the light 3absorbing pattern DAMB is disposed on the first [bottom] or second surface.  
119. The bonding member of claim 18, wherein the light absorbing pattern [right DAMB in Fig. 4] is disposed 2inwardly from outer edges of the first protective film ENC.  
120. The bonding member of claim 17, wherein the light absorbing pattern [left DAMB in Fig. 4]  is further disposed along edges of the first protective film ENC [i.e. along the outside of the bezel region BZ; ¶¶ 35-36].


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of either of US 2010/0085518 (“Choi”) and US 2008/0108723 (“Taniguchi”).
Claim 13 reads,
13. The display module of claim 11, wherein the light absorbing pattern comprises an 2ultraviolet light absorbing pattern to absorb light in an ultraviolet wavelength band.  
The prior art of You, as explained above, discloses each of the features of claim 11. 
You explains that the material from which the light absorbing pattern BZ, WBM is a black matrix material made from “an organic mixture containing a black pigment or dye” (You: ¶¶ 104-105).
You does not discuss whether or not the composition of the black matrix material absorbs UV light.
Choi teaches that it is known to include a variety of components in a composition used to make a black matrix including UV absorbers (Choi: ¶ 47).
Taniguchi teaches a composition used for making components for a light shielding separator and a black matrix, inter alia, that includes a coloring agent, i.e. a pigment, that “shows a wide absorption from the infrared to ultraviolet range according to purpose so as to exhibit a function as a solder resist, and a light shielding separator, a black matrix and a blinding agent of an organic electroluminescence display device and a liquid crystal display device” (Taniguchi: ¶ 80; emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include pigments in the organic mixture from which the light absorbing patterns BZ, WBM are formed because each of Choi and Taniguchi teaches that such UV absorbing components are suitable for the intended purpose of forming a black matrix and because it would increase the range of light absorbing by the patterns BZ, WBM in order to provide protection from a broader range of electromagnetic radiation.  As such, the inclusion of UV absorbers in the black matrix composition of You amounts to obvious material choice.  See MPEP 2144.07.

V. Allowable Subject Matter
Claim 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 15 and 16, Kwon further discloses
115. The display module of claim 11, wherein the display panel 200 comprises:  
[1] 2a display member DP including a substrate BS [Figs. 4B-4C] and a light emitting layer EP [Figs. 4B-4C; ¶ 117] disposed on the 3substrate BS;  
[2] 4an optical film OP or ECG [¶ 129] disposed on the display member DP; and
[3] sa second inter-module bonding layer AL2 or PSL [¶ 131-132; Fig. 4C] to attach the display member DP and the optical film OP or ECG  6together, 
[4] 7wherein the first inter-module bonding layer AL1 or AL2 has a first thickness and the second inter-module bonding layer AL2 or PSL has a second thickness…   
3216. The display module of claim 15, wherein the optical film OP comprises a polarizing film [¶ 94].
Kwon does not teach that the first inter-module bonding layer AL1 or AL2 has a first thickness and the second inter-module bonding layer AL2 or PSL has a second thickness smaller than the first thickness.  The same holds true of You.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2020/0168844 (“Kim”) is cited for teaching each of the features of claim 11 except for the claimed “through hole” and the light-absorbing pattern 230 surrounding the through hole.  Otherwise Kim teaches the display panel 110 (¶¶ 43-44), the bonding layer 104 (¶ 72), and the protective film 102 and the light-absorbing pattern 230 disposed on the upper surface of the protective film 102 (Figs. 2, 3A-3C; ¶¶ 30, 38, 74-80).
(2) KR 10-2016-0083609 (“Park”) (with machine language translation attached to this Office action) is cited for teaching each of the features of claim 11 except for the claimed “through hole” and the light-absorbing pattern 133 surrounding the through hole.  Otherwise Park teaches the display panel 110, the bonding layer 120, the protective film 131 and the light-absorbing pattern 133 disposed on the bottom surface of the protective film 131 (Fig. 8).

Each of the following references is cited for teaching the features of at least claim 17, as follows:
(3) US 2020/0411790 (“Wen”): light-absorbing pattern 119 on bottom surface of first protective film (“substrate 113”) which is on bonding layer 114 which attaches the first protective film 113 to the underlying second protective film 115 (Wen: ¶¶ 75-76; Fig. 1).
(4) US 2021/0271130 (“Mao”): light-absorbing pattern 201 on bottom surface of first protective film (“hardened layer 24”) which is on bonding layer 20 which attaches the first protective film 24 to the underlying second protective film 10, which is a polarizer (Mao: Fig. 7; ¶¶ 86-87).  See also Fig. 6 for release films 22 on the surfaces of adhesive 20 bonded to polarizer 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814